                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE: ZOFRAN (ONDANSETRON)          )
PRODUCTS LIABILITY LITIGATION )           MDL No. 1:15-md-2657-FDS
                                     )
This Document Relates To:            )
                                     )
      All Actions                    )
____________________________________)

                                      MDL Order No. 32
                                       March 5, 2019

      ORDER CONCERNING CHANGE IN RECORDS COLLECTION VENDORS
               AND AMENDING MDL ORDERS NO. 11 AND 22

SAYLOR, J.

       This Order further addresses the use of medical authorizations and the collection of

medical records in this proceeding. MDL Order No. 11, issued on June 2, 2016, provides that

plaintiffs must execute various forms of authorizations and releases for medical records and

other forms of records. The forms of those authorizations were attached to the order as Exhibits

3-15. MDL Order No. 22, issued on January 27, 2017, amended Exhibits 3-5 and 7-9 to MDL

Order No. 11. The parties now seek to revise those authorizations to reflect that MRC has

replaced RecordTrak as the records collection vendor in this proceeding.

       This Order amends and supersedes MDL Orders No. 11 and 22, as set forth below. MDL

Order No. 11 remains in full force and effect except as amended by this Order.

       1.      Providers in possession of medical records not yet produced to RecordTrak are

hereby authorized to produce records to MRC rather than RecordTrak without the need for a new

authorization. As to authorizations that have previously been provided to counsel and/or

RecordTrak, it will not be necessary to obtain new authorizations. MRC is authorized to
substitute its name and information for RecordTrak on any such authorizations. A copy of this

Order may be provided to any records custodians as confirmation that such change has been

done with Court permission.

       2.      Revised authorizations for the release of records are attached collectively as

Exhibit A to this Order.

So Ordered.




                                                     /s/ F. Dennis Saylor
                                                     F. Dennis Saylor, IV
Dated: March 5, 2019                                 United States District Judge




                                                 2
